department of the treasury internal revenuf service wasnineron z0224 government entities feb uniform issue list getep rat ‘ legend taxpayer a taxpayer b iraa irab company m company n company p- amount a amount b dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated date from your authorized representative in-which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been support of the ruling requested taxpayer a age and taxpayer b age are married and file a joint income_tax return they represent that they respectively received a distribution from ira a totaling amount a and ira b totaling amount b on date taxpayers a and b assert submitted under penalty of perjury in that their failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to incorrect advice provided by companies m and n company n advised taxpayers a and b that they could use their iras to invest in company p a real_estate development limited_partnership by performing a self directed ira real_estate investment_company n also advised taxpayers a and b company m for instructions to accomplish a self-directed_ira rollover taxpayers a and b asked company m for instructions and in doing so specifically informed company m that the distribution is intended to be a nontaxable self-directed_ira rollover based on company m's advice taxpayers a and b completed paperwork provided by company m on date intending to respectively transfer amount a from ira a and amount b from ira b to company p via a nontaxable ira rollover to ask taxpayers a and b each received a check made out to them amount a and amount b- respectively from company m dated date company m instructed taxpayers a and b that they could wire or deliver the funds to company p themselves taxpayers a and b then endorsed their checks to company p and delivered them to company p's agent company n who deposited the checks into company p's bank account on date company n reassured taxpayers a and b that this process was appropriate for the rollovers when taxpayers a and b asked if they needed to do anything else to ensure the rollovers were properly accomplished company m failed to advise taxpayers a and b that the receiving account for these rollovers must be qualified ira accounts taxpayers a and b discovered that amounts a and b which were distributed from ira a and ira b respectively were taxable_distributions when they received their respective forms 1099r in date taxpayers a and b did not use amounts a and b for any other purpose and amounts a and b are still in the possession of company p based on the above facts and representations taxpayers a and b request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amounts a and b because they did not discover that company m and n's advice caused amounts a and b to be taxable_distributions until they received forms 1099r during date after the 60-day rollover period had expired sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ra shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ra rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - vf the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or i the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 b of the code provides that sec_408 does not apply to any amount described in sec_408 a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 axi from an ira which was not includible in grass income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 i of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributiéns that occurred after date are eligible for the waiver under sec_408 of the code i revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 3x the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayers a and b is consistent with their assertion that their failure to accomplish a timely rollover was caused by incorrect advice provided by companies m and n therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira a and amount b from ira b taxpayers a and b are granted a period of days from the issuance of this ruling letter to contribute amounts a and b into respective rollover iras provided alt other requirements of sec_408 of the code except the day requirement are met with respect to such contribution amounts a and b will be respectively considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office contact if you wish to inquire about this ruling please at please address all correspondence to se t ep ra t1 sincerely yours carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
